DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 21 February 2022 have been considered and were found to be persuasive.  As such, the claims are now in condition for allowance.  Claims 1-24 are currently pending.

Allowable Subject Matter
Claims 1-24 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Shano which does disclose a stump cutter having a comminution wheel (60), an arm assembly (56), a shaft about which the wheel rotates driven by a primary driver (122) and a bearing assembly (96).  While the prior office action pointed to sprocket 100 as the bearing assembly, the shaft of the wheel is not rotatably coupled to the sprocket (i.e. the shaft rotates within a stationary bearing assembly).  Instead, it is rotatably coupled to the bearings 96.  As such, there is no guard plate that fills a majority of the gap formed between a portion of the shaft, bearing assembly and comminution wheel.  As discussed in prior office actions, the other prior art does not disclose these features either.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        05/11/2022